DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group 1 in the reply filed on 11/29/2021 is acknowledged.  The traversal is on the ground(s) that the groups have a common special technical feature because the disclosed range of La/Ce in WO2015/197656 does not equate to that expressed in the claim (i.e., La / (La + Ce)).  This is not found persuasive because, as explained in the Restriction, the ratio disclosed by WO’656 equates to a ratio as expressed in the claim of 0.001-0.13. The examiner did the calculation as follows: Lower limit: 0.1 La / (0.1 La + 100 Ce) = about 0.001. Upper limit: 15 La / (15 La + 100 Ce) = about 0.13. Also, the groups lack unity because they common technical feature does not involve inventive step for the reasons explained in the prior art rejections below.
The requirement is still deemed proper and is therefore made FINAL.
It is also noted that the restriction misidentified claims 16 and 17 as being members of both Group 1 and Group 2 when, in fact, they belong to Group 2 which is unelected. Claims 16-17 are withdrawn from further consideration as belonging to an unelected invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially cubic” in claim 1 is a relative term which renders the claim indefinite. The term “substantially cubic” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Dependent claims are rejected due to their dependence on claim 1. 
The term “substantially the same length” in claim 1 is a relative term which renders the claim indefinite. The term “substantially the same length” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Dependent claims are rejected due to their dependence on claim 1. 
The term “substantially equal to 90°” in claim 1 is a relative term which renders the claim indefinite. The term “substantially equal to 90°” is not defined by the claim, the Dependent claims are rejected due to their dependence on claim 1. 
	Regarding claim 1, the claim recites, “images of the particles obtained by SEM exhibit 4 sides…” renders the claim indefinite because it is unclear if four sides are required to be exhibited by the particles or by the image itself. 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 11 recites the broad recitation “lower than 0.6”, and the claim also recites “lower than 0.3” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3-15 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/091495 in view of WO 2015/197656.
	Regarding claims 1 and 3-4, WO’495 teaches cerium oxide particles having a surface area of 3-15 m2/g and are considered to be “substantially cubic”. See claims 1 and 7 and Figure 1 (which shows the shape of the particles).
	WO’495 teaches the use of the particles in automotive exhaust gas purification. See page 18, lines 15-21. WO’495 does not teach the inclusion of lanthanum.  However, it would have been obvious to one of ordinary skill in the art to modify WO’495 
	Overlapping ranges are prima facie obviousness. See MPEP 2144.05.
	Regarding claim 5, though WO’495 is silent regarding their presence, the particles therein would have –OH groups on the surface since oxide particles inevitably have –OH groups on the surface from moisture, either in the air or in the aqueous dispersion disclosed in WO’495.
	Regarding claims 6-7, WO’495 teaches average diameters of 105-1000 nm. See page 4, lines 1-6. Overlapping ranges are prima facie obviousness. See MPEP 2144.05.
	Regarding claim 8, WO’495 teaches D10 values of 96-106 nm. See Table 1.
	Regarding claim 9, WO’495 teaches D90 values of 139-192 nm. See Table 1.
	Regarding claim 10, WO’495 is silent regarding the D99 value. However, the particles therein are monodisperse (page 7, lines 24-27) and the sizes known fall into the claimed ranges. Further, Figure 1 shows particles which are all about the same size and shows no particle outside of the claimed range. Thus, the D99 value of the product of WO’495 would fall into the claimed range. 

	Regarding claim 12, WO’495 teaches a D90/D50 ratio of 0.2-2.5. See page 8, lines 4-5.
	Regarding claims 13-14, WO’495 teaches mechanical deagglomeration may (or may not) be carried out. See page 7, lines 1-18.
	Regarding claim 15, WO’495 teaches nitrates adsorbed on the surface of the particles. See page 5, lines 4-9.

Claims 1 and 3-15 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/091495 in view of Yabe et al., US Patent 6,589,496.
	Regarding claims 1 and 3-4, WO’495 teaches cerium oxide particles having a surface area of 3-15 m2/g and are considered to be “substantially cubic”. See claims 1 and 7 and Figure 1 (which shows the shape of the particles).
	WO’495 teaches the use of the particles in cosmetic applications and anti-UV creams in particular. See page 18, lines 15-21. WO’495 does not teach the inclusion of lanthanum.  However, it would have been obvious to one of ordinary skill in the art to modify WO’495 with Yabe which teaches the incorporation of lanthanum to form a mixed oxide (solid solution) with cerium in amounts of 2-60 molar % used in anti-UV cosmetic applications. This equates to a range as expressed in the claim of 0.02-0.6. One of ordinary skill in the art would have been motivated to modify WO’495 with Yabe in this way in order to increase UV ray shielding ability. See column 2, lines 22-40.
	Overlapping ranges are prima facie obviousness. See MPEP 2144.05.

	Regarding claims 6-7, WO’495 teaches average diameters of 105-1000 nm. See page 4, lines 1-6. Overlapping ranges are prima facie obviousness. See MPEP 2144.05.
	Regarding claim 8, WO’495 teaches D10 values of 96-106 nm. See Table 1.
	Regarding claim 9, WO’495 teaches D90 values of 139-192 nm. See Table 1.
	Regarding claim 10, WO’495 is silent regarding the D99 value. However, the particles therein are monodisperse (page 7, lines 24-27) and the sizes known fall into the claimed ranges. Further, Figure 1 shows particles which are all about the same size and shows no particle outside of the claimed range. Thus, the D99 value of the product of WO’495 would fall into the claimed range. 
	Regarding claim 11, WO’495 teaches a dispersion index of 0.22-0.6. See page 7, line 24 to page 8, line 2. 
	Regarding claim 12, WO’495 teaches a D90/D50 ratio of 0.2-2.5. See page 8, lines 4-5.
	Regarding claims 13-14, WO’495 teaches mechanical deagglomeration may (or may not) be carried out. See page 7, lines 1-18.
	Regarding claim 15, WO’495 teaches nitrates adsorbed on the surface of the particles. See page 5, lines 4-9.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANTHONY J. ZIMMER
Primary Examiner
Art Unit 1736



/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736